DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 2/23/21.    
Claim(s) 1-4, 6-9, 11-18 was/were amended.    
Claim(s) 1-20 is/are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rahmel, U.S. Pub No. 2019/0139543 A1.  
As to claim 16, Rahmel teaches a system comprising: 
at least one processor; and 
a non-transitory computer memory comprising instructions that, when executed by the at least one processor, cause the system to: 

in response to receiving the audio data of the meeting, identify one or more digital documents by the meeting (Rahmel, page 1, paragraph 8; i.e., text data including time stamp (equivalent to digital document; Detail Description, paragraph 89)); 
generate a digital transcript of the meeting utilizing a trained digital transcription neural network that identifies words spoken in the audio data (Rahmel, page 5, paragraph 48 & 51; i.e., to identify the pattern of speech, tone, keyword and phrase of text data) based on the meeting (Rahmel, page 4, paragraph 40; i.e., generate summary (equivalent to digital transcript) based on audio and text data correspond to each participant); and 
provide the digital transcript of the meeting to a client device associated with a user (Rahmel, page 3, paragraph 34; i.e., transmitting the segment to the participant).  
As to claim 17, Rahmel teaches the system as recited in claim 16, further comprising instructions that cause the system to: 
identifying words and words patterns within the one or more digital documents corresponding to the meeting (Rahmel, page 5, paragraph 48 & 51; i.e., to identify the pattern of speech, tone, keyword and phrase of text data); and 
transcribing one or more of the words spoken in the audio data by matching the one or more words spoken in the meeting to one or more words from the words and word patterns within the one or more digital documents corresponding to the meeting (Rahmel, page 5, paragraph 53; page 6, paragraph 58; page 9, paragraph 84-86; i.e., generate the summary based on audio and text associated with the meeting by 
As to claim 18, Rahmel teaches the system as recited in claim 16, further comprising instructions that cause the system to utilize the audio data of the meeting and event details from the one or more digital documents corresponding to the meeting as inputs into the trained digital transcription neural network wherein the events details comprise a meeting agenda comprising a meeting time, meeting participants, and a meeting subject (Rahmel, page 5, paragraph 48 & 51; page 8, paragraph 80-82; i.e., using the pattern keyword/phrase for a virtual meeting (equivalent to meeting location), time stamp (equivalent to meeting time) text data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmel, U.S. Pub No. 2019/0139543 A1 in view of Scheiner, U.S. Pub. No. 2020/0211537 A1.
As to claim 1, Rahmel teaches a computer-implemented method comprising: 
receiving audio data of a meeting (Rahmel, page 1, paragraph 7; i.e., audio data in the meeting); 
identifying a user as a participant of the meeting (Rahmel, page 4, paragraph 43; i.e., identifier for the participant device); 
in response to identifying the user as the participant of the meeting, determining one or more digital documents (Rahmel, page 1, paragraph 8; page 4, paragraph 43; i.e., text data (equivalent to digital document; Detail Description, paragraph 89) and identifier for the participant device); and 
generate a digital transcript of the meeting utilizing a digital transcription model that identifies words spoken in the audio data based on the one or more digital documents (Rahmel, page 4, paragraph 40; i.e., generate summary (equivalent to digital transcript) based on audio and text data correspond to each participant).  
But Rahmel failed to teach the claim limitation wherein determining one or more digital documents stored or accessed by the user; one or more digital documents stored or accessed by stored or accessed by the user.
However, Scheiner teaches the limitation wherein determining one or more digital documents stored or accessed by the user; one or more digital documents stored or accessed by the user (Scheiner, page 4, paragraph 41; page 5, paragraph 55; i.e., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmel in view of Scheiner so that the system would be able to create a language models from the training data.  One would be motivated to do so to improve the prediction of the likelihood of the sequences of terms occur in the speech for better translation (see Scheiner, page 1, paragraph 3).
As to claim 2, Rahmel-Scheiner teaches the computer-implemented method as recited in claim 1, wherein: 
determining the one or more digital documents comprises accessing a digital lexicon associated with the user comprising a list of words and word patterns of the user determined from analyzing the one or more digital documents (Rahmel, page 5, paragraph 48 & 51; page 8, paragraph 80; i.e., particular gesture (equivalent to digital document) and word (equivalent to lexicon) for particular participant to identify the pattern of speech, tone, keyword and phrase of text data); and 
utilizing the digital transcription model to generate the digital transcript of the meeting comprises generating the digital transcript of the meeting by comparing the words spoken in the audio data to the digital lexicon associated with the user (Rahmel, page 5, paragraph 53; page 6, paragraph 58; page 9, paragraph 84-86; i.e., generate the summary based on audio and text associated with the meeting by comparing the corresponding audio data and the transcriptions of audio data).  
But Rahmel failed to teach the claim limitation wherein determining the one or more digital documents stored or accessed by the user.
stored or accessed by the user (Scheiner, page 4, paragraph 41; page 5, paragraph 55; i.e., training data that includes sentences or examples submitted by the user (equivalent to stored or accessed by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmel in view of Scheiner so that the system would be able to create a language models from the training data.  One would be motivated to do so to improve the prediction of the likelihood of the sequences of terms occur in the speech for better translation (see Scheiner, page 1, paragraph 3).
As to claim 3, Rahmel-Scheiner teaches the computer-implemented method as recited in claim 1, further comprising: 
generating a digital lexicon associated with the meeting comprising a list of meeting words and word patterns by analyzing the one or more digital documents (Rahmel, page 5, paragraph 48 & 51; page 8, paragraph 80; i.e., particular gesture (equivalent to digital document) and word (equivalent to lexicon) for particular participant to identify the pattern of speech, tone, keyword and phrase of text data); and 
wherein generating the digital transcript of the meeting comprises utilizing the digital transcription model to identify words spoken in the audio data based on the digital lexicon associated with the meeting (Rahmel, page 9, paragraph 84-86; i.e., generate the summary based on audio and text associated with the meeting).
But Rahmel failed to teach the claim limitation wherein one or more digital documents stored or accessed by the user.
stored or accessed by the user (Scheiner, page 4, paragraph 41; page 5, paragraph 55; i.e., training data (equivalent to digital documents) that includes sentences or examples submitted by the user (equivalent to stored or accessed by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmel in view of Scheiner so that the system would be able to create a language models from the training data.  One would be motivated to do so to improve the prediction of the likelihood of the sequences of terms occur in the speech for better translation (see Scheiner, page 1, paragraph 3).
As to claim 4, Rahmel-Scheiner teaches the computer-implemented method as recited in claim 1, wherein: 
utilizing the digital transcription model to generate the digital transcript of the meeting comprises utilizing a trained digital transcription neural network to generate the digital transcript comprising a copy of the words spoken in the meeting (Rahmel, page 5, paragraph 51; page 9, paragraph 84-86; i.e., using the machine learning module (equivalent to train digital transcription neural network) to generate the summary with the specific keyword and phrase based on the detected pattern of the particular speaker (equivalent to copy of words spoken)); and 
inputs to the trained digital transcription neural network comprise the audio data (Rahmel, page 9, paragraph 84-86; i.e., audio and text data).  
But Rahmel failed to teach the claim limitation wherein one or more digital documents stored or accessed by the user.
stored or accessed by the user (Scheiner, page 4, paragraph 41; page 5, paragraph 55; i.e., training data (equivalent to digital documents) that includes sentences or examples submitted by the user (equivalent to stored or accessed by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmel in view of Scheiner so that the system would be able to create a language models from the training data.  One would be motivated to do so to improve the prediction of the likelihood of the sequences of terms occur in the speech for better translation (see Scheiner, page 1, paragraph 3).
As to claim 5, Rahmel-Scheiner teaches the computer-implemented method as recited in claim 1, further comprising identifying the user as the participant of the meeting based on: 
identifying a digital event item associated with the meeting (Rahmel, page 8, paragraph 80; i.e., note for the meeting); and 
parsing the digital event item to identify the user as the participant of the meeting (Rahmel, page 9, paragraph 89; i.e., identifier to identify the participant).  
As to claim 6, Rahmel-Scheiner teaches the computer-implemented method as recited in claim 1, further comprising identifying the user as the participant of the meeting from a digital document associated with the meeting (Rahmel, page 4, paragraph 43; i.e., identifier for the participant device).  
But Rahmel failed to teach the claim limitation wherein determining one or more digital documents stored or accessed by the user.
stored or accessed by the user (Scheiner, page 4, paragraph 41; page 5, paragraph 55; i.e., training data (equivalent to digital documents) that includes sentences or examples submitted by the user (equivalent to stored or accessed by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmel in view of Scheiner so that the system would be able to create a language models from the training data.  One would be motivated to do so to improve the prediction of the likelihood of the sequences of terms occur in the speech for better translation (see Scheiner, page 1, paragraph 3).
As to claim 7, Rahmel-Scheiner teaches the computer-implemented method as recited in claim 6, wherein the digital document associated with the meeting comprises a meeting agenda comprising meeting participants, a meeting location, a meeting time, and a meeting subject (Rahmel, page 8, paragraph 80-82; i.e., virtual meeting (equivalent to meeting location), time stamp (equivalent to meeting time) text data).  
As to claim 8, Rahmel-Scheiner teaches the computer-implemented method as recited in claim 1, further comprising: 
accessing additional digital documents by one or more additional users that are participants of the meeting (Rahmel, page 4, paragraph 43; i.e., time stamp for second participant (equivalent to additional user)); and 
wherein utilizing the digital transcription model to generate the digital transcript of the meeting is further comprises utilizing the digital transcription model to identify words spoken in the audio data of the meeting (Rahmel, page 5, paragraph 48 & 50-51; page based on the additional digital documents by one or more additional users that are participants of the meeting (Rahmel, page 4, paragraph 43; i.e., learning module for second participant).
As to claim 9, Rahmel-Scheiner teaches the computer-implemented method as recited in claim 8, further comprising: 
determining user features by the user (Rahmel, page 7, paragraph 68; i.e., predetermined gesture for particular user); and 
wherein utilizing the digital transcription model to generate the digital transcript of the meeting is based further comprises utilizing the digital transcription model to identify words spoken in the audio data based on the user features by the user (Rahmel, page 5, paragraph 50; i.e., generate summary of the meeting based on word/phrase).  
As to claim 12, Rahmel teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by at least one processor, cause a computer system to: 
analyze the one or more digital documents to identify a plurality of words (Rahmel, page 5, paragraph 48 & 51; i.e., to identify the pattern of speech, tone, keyword and phrase of text data); 
generate a digital lexicon associated with the user that includes a list of words from the plurality of words (Rahmel, page 1, paragraph 8; i.e., text data (equivalent to digital document; Detail Description, paragraph 89)); 
receive, from a client device, audio data of a meeting attended by the user (Rahmel, page 1, paragraph 7; i.e., audio data in the meeting); 

generate a digital transcript of the meeting utilizing a digital transcription model that identifies words spoken in the audio data from the list of words of the digital lexicon associated with the user (Rahmel, page 5, paragraph 48 & 51; i.e., to identify the pattern of speech, tone, keyword and phrase of text data)  (Rahmel, page 4, paragraph 40; i.e., generate summary (equivalent to digital transcript) based on audio and text data correspond to each participant).  
But Rahmel failed to teach the claim limitation wherein identify one or more digital documents stored or accessed by a user.
However, Scheiner teaches the limitation wherein identify one or more digital documents stored or accessed by a user (Scheiner, page 4, paragraph 41; page 5, paragraph 55; i.e., training data that includes sentences or examples submitted by the user (equivalent to stored or accessed by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmel in view of Scheiner so that the system would be able to create a language models from the training data.  One would be motivated to do so to improve the prediction of the likelihood of the sequences of terms occur in the speech for better translation (see Scheiner, page 1, paragraph 3).
As to claim 13, Rahmel-Scheiner teaches the non-transitory computer-readable storage medium as recited in claim 12, wherein the instructions cause the computer 
parsing the one or more digital documents to identify words and phrases utilized within the one or more digital documents (Rahmel, page 4, paragraph 35; i.e., word and phrases for particular user); 
generating a frequency usage distribution of the words and phrases utilized within the one or more digital documents (Rahmel, page 7, paragraph 68; i.e., percentage of certain word or phrases (equivalent to frequency usage)); 
weighting the words and phrases utilized within the one or more digital documents based on a meeting subject (Rahmel, page 4, paragraph 36; i.e., ranking for particular word or phrase); and 
generating the digital lexicon associated with the user based on the distribution and weighting of the words and phrases utilized within the one or more digital documents (Rahmel, page 4, paragraph 38-39; i.e., keyword or phrase to emphasize certain key term).
As to claim 14, Rahmel-Scheiner teaches the non-transitory computer-readable storage medium as recited in claim 12, further comprising instructions that cause the computer system to: 
analyze the one or more digital documents to generate an additional digital lexicon associated with the user (Rahmel, page 4, paragraph 43; i.e., time stamp for second participant (equivalent to additional user)) comprising an additional list of words that differs from the list of words within the digital lexicon associated with the user 
determine that the digital lexicon associated with the user corresponds to a first subject (Rahmel, page 4, paragraph 43; i.e., time stamp for second participant (equivalent to additional user)); 
determine that the additional digital lexicon associated with the user corresponds to a second subject (Rahmel, page 4, paragraph 36; i.e., extra phrase); and 
based on determining that the meeting corresponds to the first subject, utilize the digital lexicon associated with the user to generate the digital transcript of the meeting (Rahmel, page 4, paragraph 40; i.e., generate summary which includes certain word or phrases).  
As to claim 15, Rahmel-Scheiner teaches the non-transitory computer-readable storage medium as recited in claim 12, wherein the instructions cause the computer system to utilize the digital transcription model to generate the digital transcript of the meeting by: 
identifying a portion of the audio data of the meeting that comprises a spoken word of the words spoken in the meeting (Rahmel, page 5, paragraph 53; page 6, paragraph 54; i.e., audio of the meeting); 
detecting a plurality of potential words that correspond to the spoken word (Rahmel, page 7, paragraph 68; i.e., percentage of certain word or phrases (comparing with the threshold)); 

selecting the potential word having the most favorable weighted prediction probability to represent the spoken word in the digital transcript (Rahmel, page 4, paragraph 39; page 5, paragraph 53; i.e., ranking of certain word or phrases that most likely to repeat).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmel, U.S. Pub No. 2019/0139543 A1 in view of Scheiner, U.S. Pub. No. 2020/0211537 A1, and further in view of Shaw, U.S. Pub. No. 2009/0177511 A1.
As to claim 10, Rahmel-Scheiner teaches the computer-implemented method as recited in claim 9.  But Rahmel failed to teach the claim limitation wherein the user features stored or accessed by the user comprise a job position held by the user.  
However, Shaw teaches the limitation wherein the user features stored or accessed by the user comprise a job position held by the user (Shaw, paragraph 83; i.e., job category or candidacy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmel in view of Shaw so that the system would be able to provide different access for different level.  One would be motivated to do so to reduce the complication for specific requirement that does not need separate regulation (see Shaw, page 1, paragraph 14).


Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmel, U.S. Pub No. 2019/0139543 A1 in view of Shaw, U.S. Pub. No. 2009/0177511 A1.
As to claim 19, Rahmel teaches the system as recited in claim 16, further comprising instructions that cause the system to train the digital transcription neural network by: 
providing the synthetic audio data to the digital transcription neural network (Rahmel, page 6, paragraph 56; i.e., audio data for the meeting); and 
training the digital transcription neural network utilizing the digital training documents as a ground-truth to the synthetic audio data (Rahmel, page 3, paragraph 29; i.e., learning module to recognize specific pattern).  
As to claim 20, Rahmel teaches the system as recited in claim 16, further comprising instructions that cause the system to: 
receive, from a client device associated with the user, a request for a digital transcript (Rahmel, page 4, paragraph 43; i.e., receive generated notes (equivalent to transcript)); 
wherein providing the digital transcript of the meeting to the client device associated with the user comprises providing the redacted digital transcript (Rahmel, page 6, paragraph 58; i.e., user edit the transcript).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmel, U.S. Pub No. 2019/0139543 A1 in view of Scheiner, U.S. Pub. No. 2020/0211537 A1, and further in view of Qi, U.S. Pub. No. 2014/0359559 A1.
As to claim 11, Rahmel-Scheiner teaches the computer-implemented method as recited in claim 1, further comprising: 
Determining additional digital documents corresponding to the meeting (Rahmel, page 4, paragraph 43; i.e., time stamp for second participant (equivalent to additional user)); and 
wherein utilizing the digital transcription model to generate the digital transcript of the meeting further comprises utilizing the digital transcription model to identify words spoken in the audio data of the meeting (Rahmel, page 5, paragraph 48 & 51; i.e., identify the pattern of speech, tone, keyword and phrase of text data) based on the additional digital documents corresponding to the meeting (Rahmel, page 4, paragraph 43; i.e., learning module for second participant).
But Rahmel-Scheiner failed to teach the claim limitation wherein a collaboration graph; the additional digital documents corresponding to the collaboration graph.
However, Qi teaches the limitation wherein a collaboration graph; the additional digital documents corresponding to the collaboration graph (Qi, page 4, paragraph 41; page 2, paragraph 13; page 3, paragraph 31; i.e., diagram-to-graph conversation rules based on the collaborating of colleagues and applying a graph lexicon database and syntax rules (equivalent to collaboration graph and additional digital documents)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmel-Scheiner in view of Qi so that the .

Response to Arguments
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Listing of Relevant Arts
Hartmamn, U.S. Patent/Pub. No. US 20080256186 A1
Uchida, U.S. Patent/Pub. No. US 20030158724 A1discloses creation of conversion rule dictionary.
Dong, U.S. Patent/Pub. No. US 20150006152 A1 discloses generating rules and translation template.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.